Citation Nr: 0905297	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a right lung condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1944 to April 
1946.  Service in the Pacific Theatre of World War II and 
award of the Purple Heart Medal is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

Procedural history

In an unappealed April 1994 decision, the Board denied the 
Veteran's claim for service connection for a pulmonary 
disorder.

In February 2003 the Veteran requested that VA reopen and 
reconsider his claim for entitlement to service connection 
for a right lung disorder, to include as secondary to his 
service-connected right back gunshot wound.  In rating 
decisions dated April and June 2003, the RO denied the 
request to reopen.  In a September 2004 rating decision, the 
RO reopened and denied the claim.  The Veteran disagreed and 
perfected an appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Notice issues

With respect to the service connection issue, which as 
described above was previously denied, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requires, in the 
context of a claim to reopen, that the RO look at the 
specific bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that specific element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

In this case, the January 2004 VCAA letter did not notify the 
Veteran of the grounds upon which the earlier VA decision 
denied his claim of entitlement to service connection for a 
right lung condition.  This must be accomplished.

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim. This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  VBA should send the Veteran a 
corrective VCAA notice which conforms to 
the Court's holdings in Kent and Dingess.  
A copy of the letter should be sent to the 
Veteran's representative.

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
Veteran's claim. If the benefit sought on 
appeal remains denied, in whole or in 
part, the Veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



